1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     ATANASIO JOSE MARCOS AVILA
6
7
8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    )   Case No. 2:18-CR-00208-JAM
                                                  )
11                           Plaintiff,           )   AMENDED WAIVER OF PERSONAL
                                                  )   APPEARANCE
12         v.                                     )
                                                  )   Judge: Hon. John A. Mendez
13   ATANASIO JOSE MARCOS AVILA,                  )
                                                  )
14                           Defendant.           )
                                                  )
15
16
17
18          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, ATANASIO JOSE
19   MARCOS AVILA hereby waives the right to be present in person in open court upon the hearing
20   of any motion or other proceeding in this case, including, but not limited to, when the case is set

21   for trial, when a continuance is ordered, and when any other action is taken by the court before or
     after trial, specifically, appearance for any hearing regarding modification of conditions of
22
     supervised release, except upon arraignment, plea, impanelment of jury and imposition of
23
     sentence.
24          Defendant hereby requests the Court to proceed during every absence which the Court
25   may permit pursuant to this waiver; agrees that defendant’s interests will be deemed represented
26   at all times by the presence of the defendant’s attorney, the same as if the defendant were
27   personally present; and further agrees to be present in court ready for trial any day and hour the
28

      Waiver of Appearance                            -1-
1    Court may fix in the defendant’s absence.
2           The defendant Further acknowledges being informed of the rights under Title 18 U.S.C.
3    §§ 3161-3174 (Speedy Trial Act), and authorizes the defendant’s attorney to set times and dates
4    under that Act without the defendant’s personal presence.
5           The original signed copy of this waiver is being preserved by the attorney undersigned.
6    original signed copy of this waiver is being preserved by the attorney undersigned.
7    Dated: March 19, 2019
8
                                                  /s/ ATANASIO JOSE MARCOS AVILA
9
                                                  ATANASIO JOSE MARCOS AVILA
10                                                (Original retained by attorney)

11
12          I agree and consent to my client’s waiver of appearance.

13   Dated: March 19, 2019
                                                  /s/ Mia Crager
14                                                MIA CRAGER
                                                  Assistant Federal Defender
15
                                                  Attorney for Defendant
16                                                ATANASIO JOSE MARCOS AVILA

17          IT IS SO ORDERED.

18
     Dated: 3/25/2019                             /s/ John A. Mendez______________
19
                                                  United Stated District Court Judge
20
21
22
23
24
25
26
27
28

      Waiver of Appearance                          -2-
